  Case 19-23697       Doc 41   Filed 06/01/20 Entered 06/02/20 08:38:08              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-23697
Devonda Hutchinson                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;
IT IS HEREBY ORDERED:

       1. That Section 3.3 of the current Chapter 13 Plan is modified to ask the Trustee to resume
          payments to the Village of South Holland Water Department.




                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: June 01, 2020                                               United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312-913-0625
